Dear Mr. Joseph:
We are in receipt of your request for an Attorney General's opinion regarding a petition proposing the incorporation of Toledo as a Village of the Parish of Sabine.  Specifically, you have requested that we review certain documents to determine and advise the Governor as to whether he should call a special election for the people to vote on the question of whether the unincorporated areas shall become a municipality.
LSA-R.S. 33:1 provides the requirements for establishing and designating a municipality, as follows:
     A.  Residents of any unincorporated area with a population in excess of three hundred inhabitants may propose the incorporation of the area as provided in this Subpart.  A petition proposing the incorporation of the area shall be prepared and shall contain the following:
       (1) A legal description of the area proposed for incorporation and the statement that all lands included in the area constitute a contiguous area.
       (2) A statement of the number of inhabitants residing in the unincorporated area.  Such statement shall be based on the latest federal decennial census or another current population report or count which is verifiable.
       (3) A statement of the assessed value of the real property located  in the unincorporated area.
       (4) A listing of the public services the municipal corporation proposes to render to the area and a plan for the provision of these services.
       (5) A statement of the corporate name desired for the new municipality.
       (6) The names of two or more chairpersons for the petition for incorporation who shall serve as agents for the petitioners in all legal matters, including the receipt of notices. Notice will be sufficient if served on any one of the chairpersons.
     B.  (1)(a) The signatures of twenty-five percent of the electors residing in the area proposed for incorporation shall be required in order to file the petition as provided in R.S. 33:2(A).
*      *      *
The documents submitted to our office for review include:
     1.   A legal description of the proposed area of incorporation, stating that the area constitutes a contiguous area sought to be incorporated as Toledo.
     2.   A statement that the number of inhabitants residing in the unincorporated area amounts to 345 people, based on the latest federal decennial census and a head count by dwellings made by the chairpersons, certified on August 6, 1996.
     3.   A statement from the Assessor of the Parish of Sabine that the assessed value of the real property located in the unincorporated area is the amount of Three Million, Four Hundred Twenty-Nine Thousand, Eight Hundred Fifty One Dollars and no/cents ($3,429,851.00), certified on August 5, 1996.
     4.   A listing of the public services the new municipal corporation proposes to render to the area and a plan for the provisions of these services.
     5.   The corporate name desired for the new municipality is the Village of Toledo.
     6.   The names of the two chairpersons for the petition for incorporation.
     7.   A certificate dated August 14, 1996 from the Registrar of Voters of the Parish of Sabine stating that the unincorporated area is located entirely within Sabine parish, Louisiana, and that more than twenty-five (25%) percent of the electors residing in the area proposed for incorporation have signed the petition, based on the number of electors on the rolls at the time the petition was filed.
After reviewing these documents, it is the opinion of this office that the proposed incorporation of Toledo as a Village of the Parish of Sabine is in compliance with R.S. 33:1 et seq. Therefore, the Governor is required to call a special election to be held on the next possible date for special elections specified in R.S. 18:402, which date is January 18, 1997.  If we can be of further assistance in this matter, please advise.
Yours very truly,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              _________________________________ ANGIE ROGERS LaPLACE Assistant Attorney General
RPI/ARL/vlh
Date Received: 8/21/96
Date Released:
ANGIE ROGERS LaPLACE ASSISTANT ATTORNEY GENERAL